Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of applicant’s amendment filed 3/19/2021, the application is still pending regarding claims 1 and 9. Applicant's arguments have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered.

Response to Arguments
2.	Applicant’s arguments are summarized as the following:
A.	 Claims 1 and 9 patently define over the cited art for at least the reason that the cited art fails to disclose “a first interface packet, which is compliant with USB standard and generating a first original data based on the first interface packet, generating a first network packet signal based on the original data, wherein the data format of the network packet signal is different from the data format of the first interface packet, a second interface packet, which is complaint with USB standard, the data format of the network packet is different from the data format of the first interface packet. 

In response to applicant’s argument A, the examiner notes that the applicant’s invention appears to disclose a system capable of extending the signal between two USB compliant devices over a greater distance than the USB protocol allows via cable connection. The disclosure of Corbin regarding the conversion of a signal into another signal in combination with McLeod’s disclosure of the extended USB protocol system that comprises USB devices connected over cable connection. It’s reasonable to conclude that the converting said outgoing digital signal into a converted outgoing signal having a format suitable for transmission over extended distances would encompass the applicant’s claimed invention. (Paragraph [0030]; Figure 1 of McLeod) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O. Bradley Corbin et al. (US Publication 20190012275), hereafter Corbin in view of John Alexander McLeod (US Publication 2004/0177197), hereafter McLeod.

Regarding claims 1 and 9 discloses an extension apparatus, comprising: 

a transmitting device (TX device 120), comprising: 
a first packet-processing unit (decryption circuitry 203), for receiving a first interface packet (via encrypted media signal) and generating an original data (via decrypted media signal) based on the first interface packet signal (encrypted media signal); (Paragraph [0042])  

a first buffering unit (RAM 1220 via Tx device 120), being electrically coupled with the first packet-processing unit and temporarily storing (stores computer-readable instructions via random access memory) the original data; (Paragraph [0123-0124)])

and a first data-converting unit (via processor 1210), being electrically coupled with the first buffering unit (via RAM 1220) and generating a network packet signal (converged/converted media signals) based on the original data (encrypted media signal); (Paragraph [0028, 0029, 0123])  

and a receiving device (RX device 130), comprising: 

a second data-converting unit, for receiving the network packet signal (via converged media signal) and generating the original data (via media signal conversion) which is recovered from the network packet signal; (Paragraph [0036, 0037, and 0038])

a second buffering unit (RAM 1220 via Rx device 130), being electrically coupled with the second data-converting unit and temporarily storing (via random access memory) the original data; (Paragraph [0123-0124])

and a second packet-processing unit, being electrically coupled with the second buffering unit to receive the original data (media signal), and generating the first interface packet (re-encrypted media signal via recovered media signal) based on the original data (media signal); (Paragraph [0032, 0042, and 0043])

and an electrical signal network cable (cable 154), being electrically coupled between the transmitting device (TX Device 120) and the receiving device (RX Device130) so as to transmit the network packet signal (via signal cable). 

Corbin does not explicitly disclose the system for a universal serial bus (USB) interface, which is compliant with USB standard.

However McLeod discloses an extension apparatus for a universal serial bus (USB) interface (via USB 2.0 hub 9). (Paragraph [0024]) where in the data format network packet signal is different from the data format of the first interface packet; (Figures 1 and 2)

McLeod and Corbin are analogous art because they are from the same field of endeavor involving extension devices.

It would have been obvious to one having ordinary skill in the art before effectively filing date to use the USB protocol of McLeod with the system arrangement of Corbin. The motivation behind such a combination would have been to provide further improvements to the technology for enabling data transmission equipment utilizing the USB specification to be used over an extended range. (Paragraph [0021] of McLeod)


Claim 4 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Corbin discloses wherein the transmitting device is disposed in a first electronic device (source device via transmit extender device 120), and the receiving device is disposed in a second electronic device (sink device via receive extender device 130). (Paragraph [0003]) 
 

Claim 5 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Corbin discloses wherein the electrical signal network cable (154) includes an unshielded twisted pair (UTP) (twisted pair) or a category-6 cable (CAT-6) (cat 6, 6 a). (Paragraph [0032])
 

Claim 6 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Corbin discloses wherein the first interface packet includes a real-time (via time relevant) image information and/or a real-time audio information (data transmission). (Paragraph [0021] of McLeod)
 

Claim 7 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Corbin discloses wherein the electrical signal network cable has a length ranging from approximately 5 to 100 meters. (Paragraph [0185] of McLeod)

 
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, and further the modified Corbin discloses wherein the transmitting device and the receiving device are both disposed in a single electronic device (Transmit and Receive extender device can be the same device). (Paragraph [0023]) 


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O. Bradley Corbin et al. (US Publication 20190012275), hereafter Corbin in view of John Alexander McLeod (US Publication 2004/0177197), hereafter McLeod as applied to claim 1 above, and further in view of Hua-Kang Wu (US Publication 2019/0171603), hereafter Wu.

Claim 8 is rejected for the reasons set forth hereinabove where the modified Corbin disclosed claim 1, however the modified Corbin does not explicitly further disclose wherein the first interface packet is compliant with USB 3.1 standard. 

Wu discloses wherein the first interface packet is compliant with USB 3.1 standard. 

Wu and the modified Corbin are analogous art because they are from the same field of endeavor involving USB extender devices.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the further developed USB 3.1 generation protocol into the modified system of Corbin. The motivation behind such a combination would have been too further increase the user’s convenience. (Paragraph [0005] of Wu)


Allowable Subject Matter
5.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE J TAYLOR/ 9/9/2021Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181